471 F.2d 610
Mabel M. HAHN, Plaintiff-Appellant,v.Sonja L. RANSON, Defendant-Appellant, and UniversalUnderwriters Insurance Company, Defendant-Appellee.
No. 72-1532.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 5, 1972.Decided Jan. 19, 1973.

James F. Graham, Zanesville, Ohio, Charles E. Brown, Robert F. Howarth, Jr., Columbus, Ohio, for appellant.
Richard C. Deeg, James D. Booker, Columbus, Ohio, for appellee.
Before McCREE and KENT, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER

1
This cause coming on to be considered on the record on appeal, the briefs of the parties, and the oral arguments of counsel, the Court concludes that the District Judge's determination of the issues presented was correct and that there was no error in the proceedings.


2
Now, therefore, it is ordered that the judgment of the District Court be and it is hereby affiirmed for the reasons set forth in the opinion of Judge Joseph P. Kinneary, 351 F. Supp. 318.